                                                                Case 2:19-cv-01343-JAD-VCF Document 46
                                                                                                    45 Filed 07/27/21 Page 1 of 1



                                                            1    FISHER & PHILLIPS LLP
                                                                 SCOTT M. MAHONEY, ESQ.
                                                            2
                                                                 Nevada Bar No. 1099
                                                            3    300 S. Fourth Street #1500
                                                                 Las Vegas, NV 89101
                                                            4    Telephone: (702) 252-3131
                                                                 E-Mail Address: smahoney@fisherphillips.com
                                                            5    Attorneys for Defendants
                                                            6
                                                                                         UNITED STATES DISTRICT COURT
                                                            7
                                                                                                 DISTRICT OF NEVADA
                                                            8
                                                                 LUCIA SLOAN, an individual;                     ) Case No. 2:19-cv-01343-JAD-VCF
                                                            9                                                    )
                                                                                           Plaintiff,            ) STIPULATION AND ORDER
                                                           10                                                    ) FOR DISMISSAL
                                                                 v.                                              )
                                                           11                                                    )
                                                                                                                       ECF Nos. 33, 36, 45
                                                                 LADAH LAW FIRM PLLC; and RAMZY                  )
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500




                                                                 LADAH;                                          )
                          Las Vegas, Nevada 89101




                                                           13                                                    )
                                                                                     Defendants.                 )
                                                           14    ____________________________________
                                                           15           IT IS HEREBY STIPULATED AND AGREED that this case be dismissed with
                                                           16
                                                                 prejudice, with each party to bear their own costs and attorney’s fees. All pending
                                                           17
                                                                 motions are withdrawn and the July 29 telephone status conference (ECF No. 44) is
                                                           18
                                                                 vacated.
                                                           19

                                                           20
                                                                  KEMP & KEMP                                   FISHER & PHILLIPS LLP

                                                           21
                                                                  By:_/s/ Victoria L. Neal, Esq. _              By:__/s/ Scott M. Mahoney, Esq.__
                                                           22     Victoria L. Neal, Esq.                          Scott M. Mahoney, Esq.
                                                                  7435 W. Azure Drive #110                        300 South Fourth Street #1500
                                                           23     Las Vegas, NV 89130                             Las Vegas, NV 89101
                                                                  Attorney for Plaintiff                          Attorneys for Defendant
                                                           24
                                                                                                        ORDER
                                                           25
                                                                                                         IT [ECF
                                                                          Based on the parties' stipulation IS SO No.   45] and good cause appearing, IT IS
                                                                                                                   ORDERED:
                                                           26    HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side
                                                                 to bear its own fees and costs. All pending    motions [ECF Nos. 33, 36] are DENIED
                                                                                                         ____________________________________
                                                           27    as moot, and the 7/29/2021 status conference
                                                                                                         UNITED is     VACATED.
                                                                                                                    STATES            The Clerk
                                                                                                                                DISTRICT   JUDGE of Court is
                                                                 directed to CLOSE THIS CASE.
                                                           28
                                                                                                         Dated:_____________________________
                                                                                                               _________________________________
                                                                                                               U.S.
                                                                                                                 - 1 –District Judge Jennifer A. Dorsey
                                                                 FP 41067471.1                                 Dated: July 27, 2021
